Case: 19-60258      Document: 00515277039         Page: 1    Date Filed: 01/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                       January 17, 2020
                                    No. 19-60258
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk


DEWAYNE LEATHERBERRY, Individually, And on Behalf of All Who Are
Entitled to Recover under the Wrongful Death and Survival Statute for the
Death of Ester Thomas, Deceased,

               Plaintiff - Appellant

v.

AMERICAN MEDICAL RESPONSE, INCORPORATED; JOHN DOE; JOHN
DOE ENTITIES,

               Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:18-CV-18


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.